DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Claim Objections
Claims 21-24 are objected to because of the following informalities:  
In claim 21 “any one side of the housing and the back cover includes a plurality of claw portions that protrude toward the other side of the housing and the back cover; and another side of the housing and the back cover is press-fitted and swaged into the claw portion and connected to the any one side of the housing and the back cover” should be changed to -- any one the other of the housing and the back cover is press-fitted and swaged into the claw portion and connected to the 
In claim 22 (lns 2-3) “the other side of the housing and the back cover includes a plurality of flange portions that protrude in the radial direction” should be changed to -- the other 
In claim 23 (lns 2-3) “one side of the housing and the back cover includes a plurality of concave portions that extend in the radial direction” should be changed to – the one 
In claim 24 (lns 2-6) “one side of the housing and the back cover includes six claw portions that protrude toward another one of the housing and the back cover to contact an outer circumferential surface of the another one of the housing and the back cover; the another one of the housing and the back cover includes three flange portions that protrude in the radial direction” should be changed to – the one the other of the housing and the back cover to contact an outer circumferential surface of the other of the housing and the back cover; the other of the housing and the back cover includes three flange portions that protrude in the radial direction -- as supported by the specification-see above objection to claim 21. Examiner will interpret the claim as such.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US20150130310, “Shiraishi”) in view of Omura (JP2003009459, “Omura”, using machine translation) and Kimura et al. (JP2010110134, “Kimura”, using machine translation).
Re claim 1, Shiraishi discloses a motor (title) comprising: 
a rotor 32 (fig 3, para [0032]) including a shaft 31 (fig 3, para [0041]) that extends in an axial direction with respect to a central axis 9 (fig 3); 
a permanent magnet 22 (fig 3, para [0030]) positioned on a radially outer side of the rotor 32 (fig 3); 
a brush card assembly 24 (figs 3-4, para [0030]) that supplies power to the rotor 32 (figs 3-4, para [0039]-[0040] & [0046]); 

a housing 21 (fig 3) that accommodates the brush card assembly 24, the rotor 32, and the permanent magnet 22 together with the back cover 23 (fig 3, para [0034]); wherein 
the rotor 32 includes: 
a core 41 (fig 3, para [0044]) fixed to the shaft 31 (fig 3), a coil 42 (fig 3, para [0044]) that magnetizes the core 41 [0046]), and a commutator 33 (fig 3, para [0045]) electrically connected to the coil 42 (fig 3, para [0046]), 
the back cover 23 includes: 
a back cover bottom surface portion 231 (fig 3), and a back cover cylindrical portion 232 (fig 3) defined on an outer periphery of the back cover bottom surface portion 231 to have a cylindrical shape (figs 3-4), 
the brush card assembly 24 includes: 
a brush card bottom surface portion 241 (fig 3) spaced apart from the back cover bottom surface portion 231 (fig 3) in the axial direction through a first gap (figs 3 & below), the brush card bottom surface portion 241 holding a plurality of brushes 25 (figs 3-4, para [0038]), 
an outer peripheral wall 242 (figs 3-4) spaced apart from the back cover cylindrical portion 232 in a radial direction through a second gap (figs 3-4 & below), and 
at least one side of the housing 21 and the back cover 23 includes a flow hole 234 (figs 3, 9 & 12) through which at least one side of the first gap and the second gap is in communication with an outer space of the motor (figs 3, 9, 12 & below). 

    PNG
    media_image1.png
    416
    427
    media_image1.png
    Greyscale

Shiraishi discloses claim 1 except for:
a nip portion nipped by the back cover and the housing; and
contact portions in contact with the back cover cylindrical portion on the outer peripheral wall.
Omura discloses the brush card assembly 12 includes a nip portion (figs 2-3, 5 & below) nipped by the back cover 5 and the housing 4 (figs 2-3, 5 & below, pg 3, paragraphs 4-7).

    PNG
    media_image2.png
    335
    568
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the brush card assembly of Shiraishi with a nip portion nipped by the back cover and the housing, as disclosed by Omura, in order to fix the brush card assembly with respect to the back cover and housing, as taught and demonstrated by Omura (figs 2-3 & 5, pg 3, paragraphs 4-7).
Kimura discloses contact portions 41a-e (figs 7-8, para [0033]) in contact with the gear case opening 15a (figs 3 & 7-8) on the outer peripheral wall 31a-b of the brush card assembly 31 (figs 7-8, para [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the brush card assembly of Shiraishi in view of Omura with contact portions in contact with the back cover cylindrical portion on the outer peripheral wall, as disclosed by Kimura for a gear case opening, in order to support the brush card assembly without shakiness, as taught by Kimura (para [0033]).
Re claim 14, Shiraishi in view of Omura and Kimura disclose claim 13 as discussed above. Shiraishi is silent with respect to a third gap, which is in communication with the second gap, is provided on at least one side of the contact portions in the axial direction. 
Kimura discloses an air gap is provided on at least one side of the contact portions 41a-e in the axial direction (figs 7 & below); and
an air gap radially between the gear case opening 15a and the outer peripheral wall 31a-b of the brush card assembly 31 (figs 7-8 & below); and circumferentially between the contact portions 41a-e (figs 8 & below), that is in fluid communication with the at least one air gap of the contact portions 41a-e (figs 7-8 & below).

    PNG
    media_image3.png
    256
    580
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    295
    535
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the contact portions of Shiraishi in view of Omura and Kimura to have a third air gap provided on at least one side of the contact portions 41a-e in the axial direction, as disclosed by Kimura, in order to support the brush card assembly without shakiness, as taught by Kimura (para [0033]). It is pointed out that Shiraishi in view of Omura and Kimura disclose the third gap is in communication with the second gap, since Shiraishi discloses the second air gap is radially between the outer peripheral wall 242 and the back cover cylindrical portion 232 (fig 3); and Kimura discloses the contact portions 41a-e are circumferentially positioned on the outer peripheral wall 31a-b of the brush card assembly 31 forming the air gap in communication with the axial air gaps of the contact portions (figs 7-8 & above).
Re claim 15, Shiraishi in view of Omura and Kimura disclose claim 13 as discussed above. Shiraishi further discloses the central axis 9 of the motor has a predetermined angle with respect to a direction of gravity (fig 3, assuming the bottom of fig 3 is down, 9 forms a right angle w/ the direction of gravity); and the flow hole 234 is positioned on a lower side with regard to a direction of gravity (figs 3 & 9). 
Re claim 20, Shiraishi in view of Omura and Kimura disclose claim 13 as discussed above. Shiraishi further discloses the brush card assembly 24 further includes a connector portion 26 (fig 4) that supplies power from an outer side thereof (fig 4, para [0039]), and the connector portion 26 is nipped by the housing 21 and the back cover 23 (figs 9-10, para [0039]). 

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi in view of Omura and Kimura and in further view of Shiraki et al. (US20020050759, “Shiraki”).
Re claim 16, Shiraishi in view of Omura and Kimura disclose claim 13 as discussed above. Shiraishi is silent with respect to the contact portions are disposed at positions corresponding to extending lines of the plurality of brushes extending in the radial direction on an outer circumferential surface of the brush card assembly. 
Kimura discloses one contact portion 41d (fig 8) is disposed at a position corresponding to an extending line of one brush 35c extending in the radial direction on an outer circumferential surface of the brush card assembly 31 (figs 8 & below).

    PNG
    media_image5.png
    346
    547
    media_image5.png
    Greyscale

Shiraki discloses the contact portions 73 are for reducing and absorbing vibration of the brush card assembly 37 (para [0102]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the contact portions of Shiraishi in view of Omura and Kimura to be disposed at positions corresponding to extending lines of the plurality of brushes extending in the radial direction on an outer circumferential surface of the brush card assembly, as disclosed by Kimura for one contact portion, in order to reduce vibration of the brush card assembly, as taught by Shiraki (para [0102]). Since the brushes are vibrating the most on the brush card assembly, due to contact with the rotating commutator, providing the contact portions in line with the brushes will directly reduce the vibrations of the brush card assembly.
Re claim 18, Shiraishi in view of Omura and Kimura disclose claim 13 as discussed above. Shiraishi is silent with respect to the contact portions are disposed at positions including an outer portion in the radial direction of the brush card bottom surface portion. 
Shiraki discloses the contact portions 73 (figs 3b-c, para [0087]) are disposed at positions including an outer portion in the radial direction of the brush card bottom surface portion (figs 3b-c & below). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the contact portions of Shiraishi in view of Omura and Kimura so the contact portions are disposed at positions including an outer portion in the radial direction of the brush card bottom surface portion, as disclosed by Shiraki, in order to reduce vibration of the brush card assembly, as taught by Shiraki (para [0102]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi in view of Omura and Kimura and in further view of Tomiya et al. (JP2006197788, “Tomiya”, using machine translation).
Re claim 17, Shiraishi in view of Omura and Kimura disclose claim 13 as discussed above. Shiraishi is silent with respect to the contact portions each include a protrusion that protrudes toward the back cover cylindrical portion and extends in the axial direction. 
Tomiya discloses the contact portions 22g (figs 7-10, para [0026]) each include a protrusion 22h (figs 7-8, para [0026]) that protrudes toward the yoke 11 cylindrical portion 11c (figs 7-8, para [0032]) and extends in the axial direction (figs 5 & 7-8).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the contact portions of Shiraishi in view of Omura and Kimura so each include a protrusion that protrudes toward the back cover cylindrical portion and extends in the axial direction, as disclosed by Tomiya, in order to reliably position the brush card assembly, as taught by Tomiya (para [0032]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi in view of Omura and Kimura and in further view of Liang et al. (US20150372560, “Liang”).
Re claim 19, Shiraishi in view of Omura and Kimura disclose claim 13 as discussed above. Shiraishi is silent with respect to the brush card assembly includes a ground potential supply portion electrically connected to a ground potential; and the nip portion is a portion of the ground potential supply portion. 
Liang discloses the brush card assembly 25 (fig 1 & 3-4) includes a ground potential supply portion 51, 52 (figs 2-4 & 6-8, para [0034]) electrically connected to a ground potential (fig 8, para [0035]); and the nip portion (figs 2-3 & 7-8, radially outer edge of 31 that is clamped between 23 & 21) is a portion of the ground potential supply portion 51, 52 (figs 2-3 & 7-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the brush card assembly of Shiraishi in view of Omura and Kimura to include a ground potential supply portion electrically connected to a ground potential; and the nip portion is a portion of the ground potential supply portion, as disclosed by Liang, in order to make a reliable ground connection, as taught by Liang (para [0018]).

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi in view of Omura and Kimura and in further view of Fujiwara et al. (JP08340654, “Fujiwara”, using machine translation) and Ishikawa et al. (US20170279341, “Ishikawa”).
Re claim 21, Shiraishi in view of Omura and Kimura disclose claim 13 as discussed above. Shiraishi is silent with respect to any one side of the housing and the back cover includes a plurality of claw portions that protrude toward the other side of the housing and the back cover; and another side of the housing and the back cover is press-fitted and swaged into the claw portion and connected to the any one side of the housing and the back cover. 
Fujiwara discloses any one side of the housing 18 (fig 1, para [0016]) and the back cover 19 (fig 1, para [0016], as understood by examiner one of the housing and back cover) includes a plurality of claw portions 26 (figs 1 & 5-6, para [0023] & [0025], 26 on 19) that protrude toward the other side of the housing 18 and the back cover 19 (figs 1 & 5-6, as best understood by examiner claw protrude towards the housing 18); and 
another side of the housing 18 and the back cover 19 (as understood by examiner the other of the housing and back cover) is press-fitted and caulked into the claw portion 26 (figs 1 & 5-6, para [0022] & [0024]-[0025], 19 is press fitted into 19 so 26 can be caulked to 18) and connected to the any one side of the housing 18 and the back cover 19 (figs 1 & 5-6, para [0022] & [0024]-[0025]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing and back cover of Shiraishi in view of Omura and Kimura so any one side of the housing and the back cover includes a plurality of claw portions that protrude toward the other side of the housing and the back cover; and another side of the housing and the back cover is press-fitted and caulked into the claw portion and connected to the any one side of the housing and the back cover, as disclosed by Fujiwara, in order to fix the housing and back cover together, as taught by Fujiwara (para [0022] & [0025]). 
Shiraishi in view of Omura, Kimura and Fujiwara disclose claim 21, except for Fujiwara discloses caulked instead of swaged.
Ishikawa discloses caulking is formed by a swage tool (figs 4a-b, para [0047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the housing and back cover of Shiraishi in view of Omura, Kimura and Fujiwara to be caulked by a swage tool, as disclosed by Ishikawa, resulting in the another side of the housing and the back cover is swaged into the claw portion, in order to form a caulk in a manner known in the art, as disclosed by Ishikawa (para [0047]).
Re claim 22, Shiraishi in view of Omura, Kimura, Fujiwara and Ishikawa disclose claim 21 as discussed above. Shiraishi is silent with respect to the other side of the housing and the back cover includes a plurality of flange portions that protrude in the radial direction; and the plurality of claw portions are disposed at positions at which the plurality of flange portions are interposed between the plurality of claw portions in the circumferential direction. 
Fujiwara discloses the other side of the housing 18 and the back cover 19 (as best understood by examiner the other of the housing & back cover) includes a plurality of flange portions (figs 1-2 & below, flange portions on 18) that protrude in the radial direction (figs 1-2 & below); and the plurality of claw portions 26 are disposed at positions at which the plurality of flange portions are interposed between the plurality of claw portions 26 in the circumferential direction (figs 2, 5 & below, flange portions at least partially interposed between plurality of 26 as viewed in the axial direction). 

    PNG
    media_image6.png
    387
    604
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure housing and back cover of Shiraishi in view of Omura, Kimura, Fujiwara and Ishikawa so the other side of the housing and the back cover includes a plurality of flange portions that protrude in the radial direction; and the plurality of claw portions are disposed at positions at which the plurality of flange portions are interposed between the plurality of claw portions in the circumferential direction, as disclosed by Fujiwara, in order to fix the housing and back cover together, as taught by Fujiwara (para [0022] & [0025]), as well as to provide mounting means to the motor, as demonstrated by Fujiwara (figs 1-2). 
Re claim 23, Shiraishi in view of Omura, Kimura, Fujiwara and Ishikawa disclose claim 22 as discussed above. Shiraishi further discloses one side of the housing 21 and the back cover 23 (as best understood by examiner the one of the housing and the back cover) includes a plurality of concave portions (figs 3, 9, 11 & below, air flow hole 234 & opening 235 for connector 26 disrupts portions 82 & 83 of 23 to form two concave portion; additionally para [0081] says more than one air flow hole 234 can be formed in 23), that extend in the radial direction (figs 3, 9, 11 & below); and 
the plurality of concave portions and the edge of the back cover 23 (figs 3, 11 & below) are disposed at positions at which the plurality of concave portions and the edge of the back cover 23 overlap in the circumferential direction on a plane perpendicular or substantially perpendicular to the central axis 9 (figs 3, 11 & below). 

    PNG
    media_image7.png
    1164
    923
    media_image7.png
    Greyscale

Shiraishi in view of Omura, Kimura, Fujiwara and Ishikawa disclose claim 23 except for the plurality of concave portions and the plurality of claw portions are disposed at positions at which the plurality of concave portions and the plurality of claw portions overlap in the circumferential direction on a plane perpendicular or substantially perpendicular to the central axis. 
Specifically Shiraishi discloses the edge of the back cover instead of the plurality of claw portions.
Fujiwara discloses the plurality of claw portions 26 are formed at the edge of the back cover 19 (fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the plurality of claw portions of Shiraishi in view of Omura, Kimura, Fujiwara and Ishikawa to be formed at the edge of the back cover, as disclosed by Fujiwara, so the plurality of concave portions and the plurality of claw portions are disposed at positions at which the plurality of concave portions and the plurality of claw portions overlap in the circumferential direction on a plane perpendicular or substantially perpendicular to the central axis, in order to fix the housing and back cover together, as taught by Fujiwara (para [0022] & [0025]). 
Re claim 24, Shiraishi in view of Omura, Kimura, Fujiwara and Ishikawa disclose claim 22 as discussed above. Shiraishi is silent with respect to one side of the housing and the back cover includes six claw portions that protrude toward another one of the housing and the back cover to contact an outer circumferential surface of the another one of the housing and the back cover; the another one of the housing and the back cover includes three flange portions that protrude in the radial direction; and the six claw portions are disposed at positions at which the three flange portions are interposed between the six claw portions in the circumferential direction.
Fujiwara discloses one side of the housing 18 and the back cover 19 (as best understood by examiner the one of the housing and the back cover) includes six claw portions 26 that protrude toward another one of the housing and the back cover (as best understood by examiner the other of the housing and the back cover; figs 1 & 5-6, 26 on 19) to contact an outer circumferential surface of the another one of the housing and the back cover (as best understood by examiner the other of the housing and the back cover; fig 1); 
the another one of the housing and the back cover (as best understood by examiner the other of the housing and the back cover) includes three flange portions that protrude in the radial direction (figs 1-2 & above for claim 22); and 
the six claw portions 26 are disposed at positions at which the three flange portions are interposed between the six claw portions 26 in the circumferential direction (figs 2, 5 & above for claim 22, flange portions at least partially interposed between plurality of 26 as viewed in the axial direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure housing and back cover of Shiraishi in view of Omura, Kimura, Fujiwara and Ishikawa so one side of the housing and the back cover includes six claw portions that protrude toward another one of the housing and the back cover to contact an outer circumferential surface of the another one of the housing and the back cover; the another one of the housing and the back cover includes three flange portions that protrude in the radial direction; and the six claw portions are disposed at positions at which the three flange portions are interposed between the six claw portions in the circumferential direction, as disclosed by Fujiwara, in order to fix the housing and back cover together, as taught by Fujiwara (para [0022] & [0025]), as well as to provide mounting means to the motor, as demonstrated by Fujiwara (figs 1-2). 




Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC JOHNSON/Examiner, Art Unit 2834